Citation Nr: 0834385	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of service connection for 
diabetes, claimed as due to Agent Orange exposure.

2.  Entitlement to restoration of service connection for 
peripheral neuropathy of the right lower extremity, secondary 
to diabetes claimed as due to Agent Orange exposure.

3.  Entitlement to restoration of service connection for 
peripheral neuropathy of the left lower extremity, secondary 
to diabetes claimed as due to Agent Orange exposure.

4.  Entitlement to restoration of service connection for 
peripheral neuropathy of the right upper extremity, secondary 
to diabetes claimed as due to Agent Orange exposure.

5.  Entitlement to restoration of service connection for 
peripheral neuropathy of the left upper extremity, secondary 
to diabetes claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

In a July 2006 decision, the Board denied restoration of the 
service connected claim for diabetes mellitus and denied 
restoration of service connection for peripheral neuropathy 
of the right lower extremity, the left lower extremity, the 
right upper extremity, and the left upper extremity.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a Memorandum Decision dated in 
May 2008, the Court reversed the Board's decision and 
remanded the matter to the Board with the instruction to 
reinstate service connection for the appellant's diabetes and 
peripheral neuropathy.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The Court has determined that service connection should be 
restored for service connection for diabetes and peripheral 
neuropathy of the upper and lower extremities. 


CONCLUSION OF LAW

Restoration of service connection for diabetes and peripheral 
neuropathy of the upper and lower extremities is warranted.  
38 U.S.C.A. §§ 1110, 5109A, 5112(b)(6) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.103(b)(2), 3.303, 3.105(d) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2002, the RO granted service connection for 
diabetes mellitus due to presumed exposure to Agent Orange 
based on service in the Republic of Vietnam, noting that a RO 
decision in August 2002 had denied service connection because 
there was no evidence that the veteran had served in Vietnam.  
In his claim, the veteran indicated that he had physically 
served or visited the Republic of Vietnam.  In August 2003, 
the RO granted service connection for peripheral neuropathy 
of the right and left upper and lower extremities on the 
basis that it was secondary to the service-connected 
diabetes.

In March 2005, a rating decision proposed severance of 
service connection for diabetes mellitus and for peripheral 
neuropathy of the right and left upper and lower extremities 
as secondary to diabetes, the veteran was given notice of the 
proposed severance, and he requested a hearing. In May 2005, 
the hearing was held, service connection was severed in 
accordance with 38 C.F.R. § 3.105(d) more than 60 days after 
the notice of proposed severance, and the veteran was 
notified of the severance, which was effective from August 1, 
2005. The veteran appealed this action.

In July 2006, the Board denied restoration of service 
connection for diabetes mellitus and for peripheral 
neuropathy of the four extremities.  

The Court's May 2008 decision noted that the Army Board for 
Correction of Military Records (ABCMR) determination that 
there was no evidence that the appellant was ever located in 
Vietnam during his service was not binding on VA; rather this 
was a finding that was to be weighed by the Board along with 
other evidence.  The Court added that although the Court has 
held that service department certifications are binding on VA 
for purposes of establishing that a person had active 
service, it has not held that other service department 
findings were necessarily binding on VA.  

The Court found that the ABCMR decisions did not present 
evidence of clear and unmistakable error in the RO decision 
which was especially apparent when considering the other 
evidence of record.  The United States Armed Services Center 
for Research of Unit Records (USASCRUR), now known as The 
Army Joint Services Records Research Center (JSRRC), clearly 
could not rule out that the appellant had service in Vietnam.  
It concluded that the appellant may have served in Vietnam 
while he was assigned to the 1st Special Forces.  The 
Official Military Personnel File (OMPF) reviewed by the ABCMR 
did not provide definitive evidence that the appellant was 
never in Vietnam, only insufficient evidence to prove that he 
was located there.  The Court noted the appellant's testimony 
of the details of events that occurred while on missions 
outside Okinawa, including the names of fellow soldiers, 
injuries to them that the appellant claimed to have 
witnessed, and locations of these missions have all been 
confirmed by USASCRUR.  Congressional inquiry with the CIA 
also yielded evidence that the appellant was on the ground in 
Vietnam.  The Court finally noted that the ABCMR decisions 
presented another fact finder's assessment of the evidence to 
be weighed against the appellant's assertions, not clear and 
unmistakable evidence of error in the October 2002 RO 
decision.  The Court held that the Board failed to correctly 
apply the clear and unmistakable error standard dictated by 
38 C.F.R. § 3.105(d) (2007) and, therefore its decision was 
"not in accordance with law."  

The Court reversed the Board's July 2006 decision and 
remanded the matter to the Board with the instruction to 
reinstate service connection for the appellant's diabetes and 
peripheral neuropathy.

Duties to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Given the favorable action taken, no discussion of the VCAA 
is required.


ORDER

Restoration of service connection for diabetes and for 
peripheral neuropathy of the right and left upper and lower 
extremities is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


